Case 2:15-cr-20201-TGB-MKM ECF No. 372, PageID.2618 Filed 02/09/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                       2:15-CR-20201-TGB

                     Plaintiff,
                                                 ORDER DENYING
       v.                                        CERTIFICATE OF
                                                 APPEALABILITY
 DEONTA MATTHEWS,

                     Defendant.


      The Court denied Deonta Matthews’ motion to vacate his sentence
under 8 U.S.C. § 2255 on December 15, 2020. ECF No. 369. He has filed

a notice of appeal. ECF No. 370. Before an appeal under 28 U.S.C. § 2255

may proceed, district courts must first determine whether to certify any
issues for appeal.

      A certificate of appealability may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner

satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or

that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003).



                                      1
Case 2:15-cr-20201-TGB-MKM ECF No. 372, PageID.2619 Filed 02/09/21 Page 2 of 3




      Mr. Matthews seeks habeas relief primarily due to alleged

ineffective assistance of counsel. He says that at his sentencing hearing,

his attorney Barton Morris was ineffective because he (1) failed to

preserve certain objections to the pre-sentence report (“PSR”), (2) failed
to object to the scoring of the sentencing guidelines, and (3) failed to argue

that Mr. Matthews was not guilty of the murder of one Marcus Cole. ECF

No. 358, PageID.2480; see also ECF No. 369, PageID.2606. The Court
carefully considered each of these objections, examining the PSR, the

transcript from the sentencing hearing, ECF No. 325, and the affidavit

submitted by Mr. Morris himself regarding this matter, ECF No. 362-1,

while also taking into account the standard for demonstrating ineffective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 687-88

(1984). The record indicated that the decision not to make these
objections or arguments was a strategic one on Mr. Morris’ part. Strategic

and tactical choices by attorneys are “virtually unchallengeable” and

therefore rarely result in a constitutional violation. Vasquez v.

Bradshaw, 345 F. App'x 104, 115 (6th Cir. 2009).

      Mr. Matthews also sought an evidentiary hearing to further develop

the record regarding his ineffective assistance of counsel claim. If a court

can conclusively answer the question of performance based on the record,

however, it is not required to hold an evidentiary hearing. Arredondo v.

United States, 178 F.3d 778, 782 (6th Cir. 1999). Given the record here,

and in particular the presence of an affidavit submitted by the attorney
                                      2
Case 2:15-cr-20201-TGB-MKM ECF No. 372, PageID.2620 Filed 02/09/21 Page 3 of 3




whose conduct is in question, the Court’s decision not to hold an

evidentiary hearing before making its decision is not one that reasonable

jurists would dispute.

      In sum, the Court concluded that Mr. Matthews’ challenges
generally lacked substantive merit and, as such, reasonable jurists could

not disagree. He has failed to make a substantial showing of the denial

of a constitutional right. Therefore, the Court declines to certify any
issues, and a certificate of appealability is DENIED.

      SO ORDERED, this 9th day of February, 2021.

                            BY THE COURT:


                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                      3
